DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-21, filed 1/22/2022, with respect to the rejection(s) of claim(s) 1, 2, 7, 10, 11, 13, 23, and 24 under Kaplan under U.S.C. 102 & 103 have been fully considered and are persuasive.  Therefore, the 102 rejections under Kaplan have been withdrawn.  Specifically, the Examiner agrees with Applicant’s argument that the illustration in Kaplan of an internal portion (32) extending beyond the external portion (31) was merely meant to show the internal structures is persuasive.  There is no explicit disclosure in Kaplan of an internal portion (32) extending beyond the external portion.  However, upon further consideration, a new ground(s) of rejection is made in view of Sengun.
Applicant's arguments filed 1/22/2022 regarding the 102 rejection of claims 17, 18 and 22 under Primavera have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a sock-toe feature” having a closed end a connecting suture extending through an opening of the woven feature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term “sock toe feature” is not interpreted under 112 (f) and is therefore given its broadest reasonable interpretation.  Since socks exist in a wide variety of shapes and styles, including open-toe, the limitation is given its broadest reasonable interpretation that encompasses the coupling structures disclosed in Primavera.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 10-12, 17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2014/0081320 (Sengun et al.).  
Sengun discloses a suture having a first portion (10) with a first cross-sectional profile and a second portion (100) with a second cross-sectional profile.  An end of the first portion (10) is received within a “sock toe feature” of the second portion (100) at the coupling (R) [0042].  The term “sock toe feature” is given its broadest reasonable interpretation that encompasses a wide variety of coupling structures.  Socks exist in a wide array of shapes and styles, including close- toed, and open- toed/ toeless. Therefore, an opening that receives a part of a suture can be considered a sock toe feature.  The first suture portion (10) may be bioabsorbable [0040] and the second portion (100) may be non-bioabsorbable (see description of non-absorbable materials PET, PEEK, polyester, etc. at [0036]).  The ends of the first and second portions are coupled to form an integrated suture having a first region that is bioabsorbable and a second region that is not absorbable.  
Regarding claim 2, the aspect ratio of the first suture portion (10) is constant along its length.  Although the diameter of the suture portion (100) varies at the “sock toe feature” forming the coupling between the two suture portions, the term “substantially constant” is given its broadest reasonable interpretation to encompass the remainder of the length of the suture portion (100) extending beyond the coupling that has a constant diameter.  Additionally, the coupling region can be having different length [0042].
Regarding claims 6-8, the suture portion (100) can have a cross-sectional profile that is circular, oval (elliptical) or rectangular [0035]. 
Regarding claim 10, the suture portion (100) can be braided [0036]. 
Regarding claim 11, the suture (10) may be partially absorbable [0040], thereby having both absorbable and non-absorbable materials.  
In regards to claim 12, the portions (10 and 100) can be different colors [0041]. 
Regarding claim 13, the second portion (100) is described as having a braided structure, which a rough texture 
In regards to claim 17: the coupling may be permanent [0045]. 
Regarding claim 21 and 22, the sock toe feature is integrally formed with the second suture portion (10) before coupling, and additionally integrally formed with the first suture portion (10) after the portions are coupled together in a permanent fashion [0045]. 
Regarding claim 23: Sengun discloses the second portion is highly elastic due to its braided structure such that it expands and stretches to receive a suture (10) within the end opening [0043].  Sengun additionally discloses that the second portion (100) has a less stiffness, or greater flexibility, than the suture (abstract; [0033; 0036]). 
In regards to claim 24, the suture portions (10 and 100) have ends connected to one another at (R) and extend in opposite directions away from these ends that are coupled at (R).

Claim(s) 17, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2013/0238020 (Primavera). 
Regarding claim 17, Primavera discloses a multicomponent suture (suture 200, [0042], Fig.2A) comprising: a first portion (second elongate body 220, [0042], Fig.2A) and a second portion (first elongate body 210, [0042], Fig.2A).  Primavera discloses the multicomponent suture (Fig.2A) may be provided with materials comprising both absorbable and non-absorbable materials.  As used herein, the term "absorbable" includes both biodegradable and bioresorbable materials, [0026].  In certain embodiments, both absorbable and non-absorbable materials may be employed in the suture.  For example, a non-absorbable first elongate body may be provided with an absorbable second elongate body, [0031].  A coupling device (first connection structure 250, [0042], Fig.2A) includes a woven “sock toe feature” (see description of woven [0033]).  The term “sock toe feature” is given its broadest reasonable interpretation that encompasses a wide variety of coupling structures.  Socks exist in a wide array of shapes and styles, including close- toed, and open- toed/ toeless. Therefore, an opening (254) that receives a part of a two part suture can be considered a sock toe feature.  The coupling device is disposed between said first and second suture portions (Fig.2A; first connection structure 250 is between first and second elongate bodies 210 and 220).  The coupling device is substantially permanently coupled between said first and second portions (Once connected, the configuration of the pockets 252 and tabs 227 prevent the second elongate body 220 from being removed or disconnected from the elongate body 210, [0044]), so as to maintain said first and second portions in proximity to one another until at least one of said first and second portions is severed.
Regarding claim 18, Primavera discloses a barbed coupling device (The second elongate body 220 includes a proximal portion 242 having an extension 225 and at least two tabs 227, the tabs 227 are shaped to be received within the pockets 252, [0043], Fig.2A). 
As to claim 22, Primavera discloses said woven sock toe feature is integrally formed with said second portion (fig. 2a).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun et al. 
Although Sengun does not explicitly state the multiplicative factors that the aspect ratios are related to one another, Sengun does disclose sutures (10) of different sizes [0040] and suture leaders (100) of different sizes [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the aspect ratios of the first and second suture portions to be related by multiplicative factors of 2, 5, and/or 10, as such a modification would involve a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  


Claims 9, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun et al. in view of Primavera.  
Regarding claim 9: Sengun discloses the suture can have a variety of characteristics [0040], but fails to disclose a monofilament suture.  Primavera discloses another multi-component suture and teaches that monofilament sutures are a well known alternative to multifilament sutures [0032].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a monofilament suture for the suture (10) component of the Sengun device, as such a modification would involve a mere substitution of one known suture type for another that achieves a predictable result. 
Regarding claim 13: Sengun discloses the second portion (100) has a braided texture that aids in gripping the suture.  Sengun fails to explicitly disclose the first portion (10) has a different texture than the second portion (100).  Primavera teaches that sutures having barbs are well known in the art [0005].  Primavera additionally teaches that one suture component can have barbs while a monofilament suture does not (see Figure 2D; [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a monofilament suture for the suture (10) component of the Sengun device, as such a modification would involve a mere substitution of one known suture type for another that achieves a predictable result.  The resulting multi-component suture has a smooth portion (10) and a braided portion (100), wherein the textures of the portions are different. 
Regarding claim 18: Sengun discloses the coupling region (R) may comprise a feature to aid in the permanency of the attachment between the suture portions (10 & 100), such as spot welds or splicing [0045].  Primavera teaches coupling two suture portions together in a permanent manner using a barbed coupling structure (see barb 227 of first portion 220 coupling with a second suture portion 210; [0043-0044]).   One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to employ a barbed coupling feature to form a permanent coupling between the first and second suture portions of Sengun, as taught by Primavera, as the modification merely involves a substitution of one known suture connection mechanism for another that obtains a predictable result.  
In regards to claims 19 and 20: the terms “mechanically deformed” and “thermally deformed” are considered to refer to the manner in which the device is made, which is not germane to the issue of patentability of the device itself.  Therefore, these limitations are not given patentable weight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771